    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 1 of 12 PageID #:191




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NICOLE DAVIS                                 )
individually and on behalf of                )
all others similarly situated,               )
                                             )
       Plaintiffs,                           )       No. 1:19-CV-04003
                                             )
       v.                                    )       Hon. Marvin E. Aspen
                                             )       Hon. Mag. Gabriel A. Fuentes
WENDY’S INTERNATIONAL, LLC                   )
                                             )
       Defendant.                            )

                          MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Plaintiff Nicole Davis, individually and on behalf of a proposed class, alleges that

Defendant Wendy’s International, LLC (“Wendy’s”) violated Title III of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12181, et seq., by offering late-night hours at its

restaurants during which customers may patronize Wendy’s only via drive-through windows.

Davis argues that she cannot independently access Wendy’s products during these hours because

she is visually-impaired and unable to operate motor vehicles, and thus unable to use the drive-

through. (Compl. (Dkt. No. 1) at 1.) Presently before us is Wendy’s motion to dismiss Davis’s

complaint pursuant to Federal Rules of Civil Procedure 12(b)(1), (2), and (6). (Mot. to Dismiss

(Dkt. No. 11) at 1.) As set forth below, we grant Wendy’s motion to dismiss for failure to state a

claim under Rule 12(b)(6) with prejudice and deny Wendy’s motion to dismiss for lack of

personal jurisdiction and lack of standing under Rules 12(b)(1) and (2).
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 2 of 12 PageID #:191




                                          BACKGROUND

       Nicole Davis is a citizen and resident of Chicago, Illinois. (Compl. ¶ 9.) Davis is a

member of a protected class of visually impaired persons under the ADA. (Compl. ¶ 9.) Due to

her vision impairment, she cannot operate a motor vehicle. (Compl. ¶ 9.) She brings this action

on behalf of herself and a proposed nationwide class of visually impaired persons. (Compl. ¶ 57.)

       Wendy’s is a corporation organized under the laws of the State of Ohio that owns,

operates and/or leases the more than 6,000 Wendy’s restaurants in the United States. (Compl. ¶¶

11, 13.) Restaurants are owned and operated either entirely by Wendy’s or in part with

franchisees. (Compl. ¶ 14.)

       Consumers can patronize Wendy’s restaurants through an interior counter or exterior

drive-through. (Compl. ¶ 23.) Patrons in automobiles can access service via a driveway system

around the exterior of the restaurant. (Compl. ¶ 26.) The drive-through is often open later than

the interior restaurant. (Compl. ¶ 27.)

       Wendy’s does not serve pedestrians through the drive-through. (Compl. ¶¶ 30, 31.)

People who are visually impaired cannot drive, so they cannot independently access the drive-

through. (Compl. ¶ 34.)

       Davis alleges she “periodically desires to obtain food from Wendy’s restaurants” during

late hours. (Compl. ¶ 36.) In February 2019, Davis walked to the Wendy’s restaurant located at

7 East 111th Street, Chicago, Illinois, approximately a sixteen-minute walk from her home.

(Compl. ¶ 37.) When she arrived, the restaurant lobby doors were locked. (Compl. ¶ 38.) The

restaurant continued to serve customers via the drive-through service, but Davis could not

independently access the drive-through due to her inability to drive. (Compl. ¶¶ 39, 40.)




                                                2
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 3 of 12 PageID #:191




       Davis further alleges she visits the Wendy’s at 7 East 111th Street “once every two

months and she reasonably expects to visit there again in the future.” (Compl. ¶ 41.) This

Wendy’s is near her home and other commercial establishments that Davis visits. (Compl. ¶ 42.)

This Wendy’s is also close to the public bus that Davis uses regularly. (Compl. ¶ 43.) Davis

alleges she sometimes avoids the Wendy’s during late-night hours because she is aware that she

will not be able to independently patronize the restaurant. (Compl. ¶ 46.)

                                   STANDARD OF REVIEW

       Once the defendant moves to dismiss the complaint for lack of personal jurisdiction, the

plaintiff bears the burden of demonstrating the existence of jurisdiction. Purdue Research

Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). “A district court sitting in

diversity has personal jurisdiction over a nonresident defendant only if a court of the state in

which it sits would have jurisdiction.” Id. at 779; see Fed. R. Civ. P. 4(k)(1)(A).

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is meant to test the

sufficiency of the complaint. Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990) (citing

Triad Assocs., Inc. v. Chi. Hous. Auth., 892 F.2d 583, 586 (7th Cir. 1989)). In evaluating a

motion to dismiss, we “construe the complaint in the light most favorable to the plaintiff,

accepting as true all well-pleaded facts alleged, and drawing all possible inferences in [the

plaintiff’s] favor.” Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). A court may

grant a motion to dismiss under Rule 12(b)(6) only if a complaint lacks enough facts “to state a

claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949–50 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual




                                                  3
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 4 of 12 PageID #:191




content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.

                                           ANALYSIS

   I.      Personal Jurisdiction

   Wendy’s argues that this Court cannot exercise personal jurisdiction over nonresident class

members who allegedly experienced ADA violations outside of Illinois. (Def.’s Mem. in Supp.

of Mot. to Dismiss (“Mem.”) (Dkt. No. 12) at 7–8.) Wendy’s asks us to strike Davis’s Rule 23

class allegations or limit them to persons injured within Illinois. (Mem. at 8.).

   The Due Process Clause of the Fourteenth Amendment sets the bounds of personal

jurisdiction in a diversity suit. U.S. Const., amend. XIV, § 1; Burger King Corp. v. Rudzewicz,

471 U.S. 462, 464, 105 S. Ct. 2174, 2177 (1985); N. Grain Mktg., LLC v. Greving, 743 F.3d 487,

492 (7th Cir. 2014). Illinois’ long-arm statute extends personal jurisdiction to out-of-state

defendants on any basis “permitted by the Illinois Constitution and the Constitution of the United

States.” 725 ILCS 5/2–209(c). Therefore, if personal jurisdiction is constitutional, an Illinois

court may exercise jurisdiction statutorily. N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 492

(7th Cir. 2014).

    “[T]he Due Process Clause of the Fourteenth Amendment precludes the exercise of personal

jurisdiction over a defendant in a putative class action where nonresident, absent members seek

to aggregate their claims with an in-forum resident, even though the defendant allegedly injured

the nonresidents outside of the forum.” Mussat v. Iqvia Inc., No. 17 C 8841, 2018 WL 5311903,

at *3 (N.D. Ill Oct. 26, 2018); see also Garvey v. Am. Bankers Ins. Company of Fla., No. 17 CV

986, 2019 WL 2076288, at *2 (N.D. Ill. May 10, 2019) (striking the class definition “to the

extent it asserts claims of [nonresidents]”). This reasoning is based on Bristol-Myers Squibb Co.




                                                 4
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 5 of 12 PageID #:191




v. Superior Court of California, San Francisco Cty., --U.S.--, 137 S. Ct. 1773, 1783 (2017), in

which the Supreme Court held that a state court cannot exercise specific personal jurisdiction

over nonresident consumers alleging injuries that occurred outside of the forum in mass tort

claims. The Court left open the question as to whether “its opinion here would also apply to a

class action in which a plaintiff injured in the forum State seeks to represent a nationwide class

of plaintiffs, not all of whom were injured there.” Id. at 1789 n.4.

       Like other courts in this District, we find that Bristol-Myers applies to nationwide class

actions in which not all members of a class were injured in the forum state. Mussat, 2018 WL

5311903 at *5; see also Am.’s Health & Res. Ctr., Ltd. v. Promologics, Inc., Case No. 16 C

9281, 2018 WL 3474444, at *2 (N.D. Ill. July 19, 2018) (“[D]ue process requirements do not

differ between class and non-class actions.”); Chavez v. Church & Dwight Co., Inc., No. 17 C

1948, 2018 WL 2238191, at *11 (N.D. Ill. May 16, 2018) (“Bristol-Myers extends to class

actions, and [plaintiff] is therefore foreclosed from representing either a nationwide and [sic]

multistate class comprising non-Illinois residents in this suit.”).

       Here, Davis’s nationwide class definition includes “all individuals who are unable to

drive by reason of visual disability and who have been and/or are being denied access to

Wendy’s restaurants in the United States where Wendy’s restaurants products and services are

only offered via drive-[through].” (Compl. ¶ 57.) Due Process forecloses our exercise of

personal jurisdiction over the nonresident consumers alleging injuries that occurred outside of

Illinois. Mussat, 2018 WL 5311903 at *4. Therefore, we strike the class definition to the extent

that it asserts claims of nonresidents whose alleged injuries occurred outside of Illinois.




                                                  5
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 6 of 12 PageID #:191




    II.      Standing

          Wendy’s argues that Davis lacks standing for her injunctive and declaratory relief claims.

Constitutional standing limits federal courts' jurisdiction to “cases” and “controversies,” U.S.

Const. art. III, § 2, and requires the plaintiff to allege an “‘injury in fact’ that is ‘fairly traceable’

to the defendant’s conduct.” Bank of Am. Corp. v. City of Miami, Fla., -- U.S. --, 137 S. Ct.

1296, 1302 (2017) (quoting Spokeo, Inc. v. Robins, -- U.S. --, 136 S. Ct. 1540, 1547 (2016)).

          Wendy’s argues that the first element, injury in fact, is at issue here. To establish injury

in fact for Title III ADA claims, “a plaintiff must allege ‘past injury under the ADA’; show that

‘it is reasonable to infer from her complaint that this discriminatory treatment will continue’; and

show that ‘it is also reasonable to infer, based on the past frequency of her visits and the

proximity of [the public accommodation] to her home, that she intends to return to [the public

accommodation] in the future.’” Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1074 (7th Cir.

2013) (quoting Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008)).

          Davis has alleged past injury under the ADA. A plaintiff can allege past injury where

they provide sufficient facts to indicate that they attempted to access the restaurant during late-

night hours. See Faircloth v. McDonald’s Corp., No. 18 C 1831, 2018 WL 5921230, at *3

(N.D. Ill Nov. 13, 2018). Davis claims that she attempted to access the restaurant but could not

because the doors were locked. (Compl. ¶ 38). Therefore, she has alleged past injury.

          Next, Davis must show that the discriminatory treatment will continue and that she is

likely to suffer future injury. Scherr, 703 F.3d at 1074. There are “four factors relevant to this

inquiry: (1) the history of plaintiff’s patronage of a particular location; (2) the proximity of the

place in question to the plaintiff’s residence or location of frequent travel; (3) the definiteness of

the plaintiff’s plans to return; and (4) the plaintiff’s frequency of travel near the defendant




                                                     6
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 7 of 12 PageID #:191




establishment.” Faircloth v. McDonald’s Corp., No. 18 C 1831, 2018 WL 5921230, at *3

(N.D. Ill Nov. 13, 2018) (quoting Access 4 All v. Chi. Grande, Inc., 2007 WL 1438167, at *6

(N.D. Ill May 10, 2017)) (internal quotation marks omitted).

       The Faircloth court considered a similar ADA discrimination claim in which a visually-

impaired plaintiff could not independently access McDonald’s when only the drive-through was

open. Faircloth, 2018 WL 5921230 at *1. The Faircloth plaintiff did not meet the first three

factors in the future injury inquiry. Id. at *4. First, he could not allege a history of patronage

because he “[did] not specify how many times” he visited the specific McDonald’s. Id. at *3.

Second, he did not establish the proximity of the McDonald’s because he did not specify if he

lives within plausible walking distance. Id. Third, he did not allege definite plans to return

because he did not specify that “he intends specifically to visit on foot during late-night hours.”

Id. The court did not address the fourth factor, plaintiff’s frequency of travel near the

McDonald’s. Id.

       Unlike the plaintiff in Faircloth, Davis has established future injury under the four-factor

analysis. Id. at *4. First, Davis has alleged sufficient facts to indicate a history of patronage to

the Wendy’s near her home because she specified how many times she visited Wendy’s,

claiming to visit “once every two months.” (Compl. ¶ 41.) See Id. at *3. Second, Davis has

alleged that the Wendy’s is within walking distance from her home, allowing for an inference

that it is in close proximity to her residence. (Compl. ¶ 43.) Third, Davis has alleged sufficient

facts to allow for an inference of definite plans to return. She intends specifically to visit on foot

and “periodically desires to obtain food from Wendy’s during [the] late evening hours.”

(Compl. ¶¶ 36, 43.)




                                                  7
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 8 of 12 PageID #:191




        Davis also alleges that she “sometimes avoids going to Wendy’s during late-night hours.”

(Compl. ¶ 46.) While the Faircloth court found that plaintiff’s claim of sometimes avoiding the

restaurant to constitute insufficient “some day intent” id., the 7th Circuit held a plaintiff’s claims

“that they would visit a place but for ongoing violations . . . cannot be equated with the

speculative some day intentions that were insufficient to show injury in fact in [another case].”

Scherr, 703 F.3d at 1074. The cases are distinguishable. While the Faircloth plaintiff did not

meet at least two other factors in the court’s future injury inquiry, Faircloth, 2018 WL 5921230

at *3, the Scherr plaintiff alleged sufficient facts to show a history of patronage and proximity to

a location of frequent travel. Scherr, 703 F.3d at 1074. Like the Scherr plaintiff, Davis has

alleged sufficient facts to meet the first two factors of the future injury inquiry, as explained

above. Therefore, her claim that she “sometimes avoids going to Wendy’s” does not constitute

speculative some day intent but rather an intent to return if not for the alleged violation. Id.

        Fourth, Davis has established a frequency of travel near the Wendy’s because she alleges

that she frequently visits other commercial establishments near Wendy’s. (Compl. ¶ 42.) Davis

has met all the factors of the future injury inquiry. 1

        Davis does not have to allege that she will visit and suffer an injury at each Wendy’s

named in the complaint to establish standing as to those restaurants. Instead, Davis must allege

sufficient facts to support an inference that there is an ongoing violation at the other restaurants.

Scherr, 703 F.3d at 1075. Davis alleges that Wendy’s late-night policy is to refuse to serve

pedestrians at the drive-through. (Compl. ¶ 31.) Therefore, Davis has standing to challenge

Wendy’s late-night drive-through policy beyond the single restaurant she frequents.




1
  The Faircloth court does not address this factor, presumably because the plaintiff in that case
failed on the other factors in the analysis. Faircloth, 2018 WL 5921230 at *4.


                                                   8
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 9 of 12 PageID #:191




          Davis does not lack standing for her injunctive and declaratory relief claims because she

has shown past and future injury such that she has established injury in fact. Therefore we deny

Defendant’s motion to dismiss for lack of subject matter jurisdiction.

   III.      Title III of the ADA

          Wendy’s argues that Davis fails to allege the requisite factual elements of a claim under

Title III of the ADA because she does not allege discrimination “on the basis of disability” and

she does not allege that Wendy’s owned, leased, or operated the restaurant location at issue.

42 U.S.C. § 12182(a).

          Section 12182(a) of the ADA protects against discrimination against individuals “on the

basis of disability.” 42 U.S.C. § 12182(a). This language “requires [a plaintiff] to prove that

‘but for’ his disability, he would have been able to access the services or benefits desired.”

A.H. by Holzmueller v. Illinois High Sch. Ass'n, 881 F.3d 587, 593 (7th Cir. 2018).

          Here, Davis “periodically desires to obtain food from Wendy’s restaurants during . . . late

evening hours.” (Compl. ¶ 36.) To establish causation, Davis has to prove that but-for her

physical disability, she would be able to obtain food from that Wendy’s during late evening

hours. See Holzmueller, 881 F.3d at 594. During late-night hours, customers can only access

Wendy’s service via the drive-through. (Compl. ¶ 29.) However, the drive-through is only

accessible to customers in automobiles, and Wendy’s prohibits pedestrians from walking through

it. (Compl. ¶ 30). Davis argues that but-for her visual impairment, she would have been able to

drive and therefore access the drive-through independently. (Pl.’s Resp. (Dkt. No. 17) at 11.)

Davis has failed to “prove [that] ‘but for’ [her] disability, [she] would have been able to access

the services or benefits desired.” Holzmueller, 881 F.3d at 593. First, Wendy’s policy affects




                                                   9
    Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 10 of 12 PageID #:191




non-disabled and disabled pedestrians identically. Second, Davis has failed to plead facts that

would lead to an inference that she would drive but for her visual impairment.

       First, Wendy’s policy to prohibit pedestrians from walking through the drive-through

affects all pedestrians, not just blind pedestrians. “The causation analysis depends on whether

[the plaintiff would access the services or benefits desired] if he were not disabled. The fact

that [plaintiff] does not have a chance to [access the services or benefits desired] does not

establish that the [defendant’s policies] are the but-for cause of his failure to [access the services

or benefits desired].” Holzmueller, 881 F.3d at 594 (emphasis in original); see also Wis. Cmty.

Servs., Inc., 465 F.3d 737, 754–55 (7th Cir. 2006) (finding causation “only when the plaintiff

shows that, ‘but for’ his disability, he would have been able to access the services or benefits

desired” (internal citation omitted)); H.P. by and through W.P v. Naperville Cmty. Unit Sch.

Dist. #203, 910 F.3d 957, 960 (7th Cir. 2018) (holding no causation in a claim based on denial of

high school enrollment to disabled non-resident student where school would have denied

enrollment to non-disabled non-resident students).

       Here, Wendy’s refuses service to any pedestrian who walks up to the drive-through to

order food. (Compl. ¶ 40.) It is not Davis’s disability that precludes her from obtaining food

from Wendy’s, but her status as a pedestrian. 2 If a non-disabled pedestrian were to use the drive-

through, they would also be refused service. On the other hand, as with any other non-drivers,

Davis could access the drive-through if she were a passenger in a car sharing service, a taxi, or a



2
  Plaintiff’s case’s theory is essentially that any business dealing exclusively with automobile
drivers inherently discriminates against people who are blind or have visual impairments.
Plaintiff cites no law on that point and we are unaware of any such case. Nor can we imagine
such a proposition of law would match with the ADA’s plain language and Congress’s intent in
passing the ADA. Plaintiff’s theory would have us believe that drive-through car washes, for
example, also discriminate against people who are blind or have visual impairments. Plaintiff’s
theory would create absurd unintended economic consequences.


                                                  10
   Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 11 of 12 PageID #:191




friend’s car. Therefore, the fact that Davis cannot drive because of her visual impairment does

not establish that Wendy’s drive-through policies are the but-for cause of her inability to obtain

food. A.H., 881 F.3d at 594. Instead, it is her status as a pedestrian that is the but-for cause of her

injury.

          Second, there are no facts in the complaint to suggest that Davis could drive if not for her

disability. While Davis argues that we can assume she would be able to drive a car but for her

disability, she has not alleged any facts that would lead to a reasonable inference that that is the

case. Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). In Illinois, drivers may be

required to pass a vision screening in addition to a written exam and a driving exam at the

discretion of the Secretary of State. 6 Ill. Comp. Stat. 5/6-105 (1998). Assuming Davis would

pass a potential vision screening but for her disability does not then allow us to plausibly infer

that she would pass both the written and driving exam.

          There are other reasons we cannot assume that she could drive and access the drive-

through even if she were not visually impaired. She may be unable to afford a car, car insurance,

or registration. She may have her driver’s license suspended or revoked. She may be under the

influence of drugs or alcohol, or she may travel to the restaurant on foot or on the bus. Given the

number of possibilities, based on the facts alleged in the complaint, we cannot make a reasonable

inference that Davis would be able to drive but for her disability, such that she could obtain food

from the Wendy’s drive-through. See A.H., 881 F.3d at 594.

          Davis has not alleged sufficient facts to satisfy the Section 12182(a) element that

discrimination is “on the basis of disability.” 42 U.S.C. § 12182(a). Because Davis has failed to

allege sufficient facts to satisfy the Section 12182(a) causation element that discrimination is “on




                                                   11
   Case: 1:19-cv-04003 Document #: 23 Filed: 12/12/19 Page 12 of 12 PageID #:191




the basis of disability,” she has failed to state a claim for violation of the ADA. Therefore, we

grant Wendy’s motion to dismiss for failure to state a claim with prejudice.

                                          CONCLUSION

       For the reasons discussed above, we allow Defendant’s 12(b)(6) motion to dismiss for

failure to state a claim upon which relief can be granted. It is so ordered.




                                                       ____________________________________
                                                       Honorable Marvin E. Aspen
                                                       United States District Judge


Dated: December 12, 2019
       Chicago, Illinois




                                                 12
